Citation Nr: 0312974	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition as a 
residual of a high fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania (PA), that, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for a heart condition as secondary to malaria and 
a high fever.  The RO re-characterized the issues on appeal 
as entitlement to service connection for a high fever and 
entitlement to service connection for a heart condition as 
secondary to a service-connected high fever in a supplemental 
statement of the case issued in February 1999.  The veteran 
perfected an appeal of these issues in March 1999.  In a 
decision issued in August 2000, the Board re-characterized 
the issues on appeal as entitlement to service connection for 
a heart disability as a residual of a high fever in service.

It is noted that, by rating decision issued during the 
pendency of this appeal in November 2001, the RO re-
characterized the issue on appeal as entitlement to service 
connection for a heart condition as secondary to a high fever 
and denied this claim under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following the development of additional 
evidence, which the RO reviewed in supplemental statements of 
the case issued in October 2002 and March 2003, these claims 
were again denied and then forwarded to the Board.


FINDING OF FACT

A heart condition was not shown in service and is not shown 
to be related to any incident of service, to include a high 
fever.


CONCLUSION OF LAW

A heart condition, as a residual of a high fever, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
5107 (West Supp. 2002); 38 C.F.R. § 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for a heart condition as a 
residual of a high fever.  In a letter dated in August 2001, 
the veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, and what records the veteran 
was expected to provide in support of his claim.  The veteran 
and his representative were provided with a copy of the 
appealed rating decision, a statement of the case, and 
supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established service connection for a 
heart condition as a residual of a high fever.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  The 
veteran responded in May 2003, indicating that he had 
completely presented his case, was waiving the 60-day period 
to submit additional information in support of his claim, and 
was requesting that his claim be forwarded to the Board for 
appellate review.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to service 
connection for a heart condition as a residual of a high 
fever, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that the veteran reported that his father had had heart 
trouble but also denied any pain or pressure in his chest or 
palpitation or pounding heart on the medical history report 
that accompanied his pre-induction physical examination 
accomplished in March 1966.  Clinical evaluation of the 
veteran revealed no pertinent results, and the veteran was 
found qualified for induction.

The veteran's service medical records are entirely negative 
for any treatment of a heart condition as a residual of a 
high fever.  The veteran complained of a sore throat with a 
fever on examination on November 26, 1967.  Physical 
examination revealed that the veteran's pharynx was inflamed, 
his tonsils were injected but not hypertrophic, and the 
remainder of the veteran's ear, nose, and throat (ENT) 
examination was normal, the veteran's heart had a regular 
sinus rhythm with no murmurs, and his temperature was 102.4 
degrees.  The impression was acute pharyngitis.  On 
examination on November 27, 1967, the veteran complained that 
his throat was still painful, especially on swallowing, but 
he felt somewhat improved.  Physical examination revealed his 
pharynx was inflamed and he had a temperature of 99.4 
degrees.  The impression was acute pharyngitis.  On 
examination on November 29, 1967, the veteran complained of a 
slight sore throat, being very sleepy, and also complained 
that he felt hot and had chills at night.  Physical 
examination of the veteran revealed that his pharynx 
continued to be inflamed, his heart and lungs were normal, 
and his temperature was 98 degrees.  On examination on 
November 30, 1967, the veteran reported feeling improved and 
also reported decreased sore throat pain.  Physical 
examination of the veteran revealed white patches of exudates 
on the left tonsil of the pharynx, and his temperature was 99 
degrees.  The impression was pharyngitis, follicular 
tonsillitis, resolving.  In September 1968, the veteran 
complained of a cold and sore throat.  The impression was 
mild pharyngitis.

The veteran reported no history, diagnosis, or treatment for 
a heart condition as a residual of a high fever on the 
medical history report that accompanied his separation 
physical examination in September 1968.  Clinical evaluation 
of the veteran revealed no pertinent results.  Chest x-ray 
accomplished as part of the veteran's separation physical 
examination in September 1968 was negative.  The veteran was 
found qualified for separation.

On VA outpatient examination accomplished in March 1980, no 
pertinent complaints were noted.  Physical examination of the 
veteran revealed that his heart sounded "good," had a 
normal rate and rhythm, and no murmurs.  No further pertinent 
assessment or impressions were provided.

A review of records provided by Lee Hospital, Johnstown, PA 
(hereinafter, "Lee Hospital"), indicates that the veteran 
was hospitalized at this facility in March 1991 for 
complaints of sub-sternal chest pressure.  The initial 
impression was that the veteran's chest pressure could be 
cardiac versus gastrointestinal or musculoskeletal.  The 
veteran developed another episode of chest pain shortly after 
admission.  An assessment by W.E.S., M.D. (hereinafter, "Dr. 
W.E.S."), noted on the report of the veteran's 
hospitalization at this facility, indicated that the 
veteran's chest pain might not be cardiac in nature.  
Multigated (radionuclide) angiogram (MUGA) scan confirmed an 
increase in left ventricle function with an ejection fraction 
of only 30 percent.  The veteran's chest x-rays failed to 
reveal any evidence of recent or active pulmonary disease, no 
pulmonary congestion, interstitial edema, or pleural 
effusion, and the heart and mediastinum were normal.  The 
radiologist's conclusion was a normal chest study.  The 
veteran's echocardiogram (EKG) revealed moderately impaired 
left ventricular systolic contractile function, although the 
left ventricular cavity size and wall thickness were not 
prominent, the right heart was not prominent, the left 
anterior (LA) descending artery and aortic root appeared 
normal, there was no pericardial effusion, no inter-cardiac 
thrombi, and aortic and mitral valve function appeared 
normal.  The examiner's conclusion was moderately impaired 
left ventricular function in a global fashion.  The diagnosis 
listed on the veteran's hospitalization report was primary 
cardiomyopathy of unclear etiology. 

In his consultation report, prepared at the time of the 
veteran's admission to Lee Hospital in March 1991, and 
included with the Lee Hospital records, Dr. W.E.S. noted the 
veteran's chief complaint of chest pain described as sharp 
and stabbing and associated with shortness of breath.  The 
veteran's family history was positive for heart disease.  
Cardiac examination of the veteran revealed regular cardiac 
rate and rhythm.  The veteran's initial cardiac enzymes were 
normal and his EKG showed a normal sinus rhythm.  The 
examiner's impressions were chest pain of uncertain 
significance, myocardial infarction was ruled out, and he did 
not think that the veteran had a pulmonary embolus.  However, 
after the veteran continued to complain of chest pain, he 
underwent a cardiac catheterization while hospitalized that 
showed normal coronary vessels and decreased left ventricular 
function.  

In his report of the veteran's catheterization procedure, 
dated in March 1991 and included with the Lee Hospital 
records, Dr. W.E.S. noted that coronary arteriography had 
shown that the veteran's right coronary artery, left main 
trunk artery, left anterior descending artery, and circumflex 
were all widely patent.  In a cover letter to this report, 
Dr. W.E.S. stated that the veteran had more than adequate 
cardiac output, although his left ventricular function 
appeared to be somewhat compromised.  Dr. W.E.S. concluded 
that the veteran possibly had some sort of underlying 
cardiomyopathy.

It is noted that the veteran originally filed a claim of 
entitlement to service connection for a heart condition in 
May 1991, which the RO later characterized as a claim of 
entitlement to service connection for a heart-hypertension 
condition and denied by rating decision issued in April 1993.  
The veteran failed to perfect an appeal of this decision, and 
it became final in April 1994.  

A review of records provided by J.M.W., M.D. (hereinafter, 
"Dr. J.M.W."), and associated with the veteran's claims 
file, indicates that, on examination in May 1992, the 
veteran's chief complaint was cardiomyopathy and some fatigue 
secondary to cardiomyopathy but no overt congestive heart 
failure.  Dr. J.M.W. noted that the veteran was being 
followed by VA examiners and had a recent EKG that had 
confirmed severe left ventricular dysfunction and also noted 
the veteran's MUGA scan.  Dr. J.M.W. stated that the 
veteran's carotid arteries had been clean in the past.  
Cardiovascular examination of the veteran revealed a regular 
heart rate and rhythm.  Dr. J.M.W.'s impression was 
cardiomyopathy.  On follow-up examination by Dr. J.M.W. in 
August 1992, it was noted that the veteran's cardiomyopathy 
was relatively well controlled on medication.  Cardiovascular 
examination of the veteran revealed regular heart rate and 
rhythm, and no gallops or murmurs.  No further assessment or 
impressions were provided.  Finally, in a letter dated in 
November 1992 and associated with the veteran's claims file, 
Dr. J.M.W. noted the veteran's previous treatment at Lee 
Hospital and at VA medical facilities for primary 
cardiomyopathy, that he had not been in overt congested heart 
failure for quite some period of time, and that his 
cardiomyopathy was relatively stable.

In statements dated in May, August, and September 1993, the 
veteran claimed entitlement to service connection for 
cardiomyopathy as secondary to exposure to herbicides (Agent 
Orange).  Based on a review of the contemporaneous evidence 
then of record, the RO denied this claim in a rating decision 
issued in January 1994.  The veteran failed to perfect an 
appeal of this decision, which became final in January 1995.

On a VA Form 21-4138 filed in October 1998, the veteran 
claimed entitlement to service connection for a heart 
condition caused by malaria incurred in April 1968 and a high 
temperature of 102.4 degrees experienced in November 1967.  
As noted above, the RO denied this claim in the currently 
appealed rating decision issued in December 1998.

In a Notice of Disagreement filed in January 1999, the 
veteran stated that his high temperature of 102.4 degrees 
experienced in November 1967 had caused his current heart 
condition.

In a VA Form 9 submitted in March 1999, the veteran stated 
that his fever and heart condition had been incurred during 
service.

In a decision issued in August 2000, the Board re-
characterized the veteran's claims as a claim of entitlement 
to service connection for a heart disability as a residual of 
a high fever in service (as noted above) and remanded this 
claim for additional development.  Specifically, the Board 
directed the RO to obtain the veteran's VA treatment records 
from the appropriate VA medical facilities and then re-
adjudicate the veteran's claim.

A review of the veteran's treatment records from the VA 
Medical Center in Altoona, PA (hereinafter, "VAMC 
Altoona"), to include the Johnstown VA Clinic, and the VA 
Medical Center in Oakland, PA (hereinafter, "VAMC 
Oakland"), dated between January 1986 and December 2001, and 
associated with the veteran's claims file in response to the 
Board's August 2000 remand, indicates that the veteran was 
treated at these facilities for heart-related complaints on 
multiple occasions following service.  For example, on VA 
outpatient examination accomplished in May 1991, the veteran 
complained of occasional heart trouble over the previous 3 
months.  Cardiovascular examination of the veteran revealed 
no heart murmurs or gallops and normal carotid arteries.  The 
impression was cardiomyopathy, by history.  X-rays taken in 
July 1991 revealed a normal heart and mediastinum, and the 
radiologist's impression was a normal chest.  Subsequent 
chest x-rays taken in September 1991 showed slight prominence 
of the main pulmonary segment, but this was interpreted as 
probably within normal limits.  The cardiothoracic ratio was 
normal and there was no evidence of cardiomegaly or 
congestive failure.  The radiologist's impression, in 
pertinent part, was that the veteran's heart was within 
normal limits.  An EKG taken in January 1992 revealed that 
the veteran's mitral, tricuspid, aortic, and pulmonic valves 
were all normal, the aortic root and pulmonary artery were 
mildly dilated, there was mild four chamber enlargement, left 
greater than right, normal left and right ventricular wall 
thickness, overall moderate right ventricular and moderate to 
severe left ventricular dysfunction, and no significant 
pericardial effusion was seen. The radiologist's impressions 
were mild four chamber enlargement, diffuse and moderate to 
severe left ventricular dysfunction, diffuse and moderate 
right ventricular dysfunction, mildly dilated aortic root, 
and mildly dilated pulmonary artery.  On outpatient 
examination accomplished in May 1992, no pertinent complaints 
were noted, physical examination revealed no pertinent 
results, and the impressions included, in pertinent part, 
idiopathic bilateral cardiomyopathy.  

On VA outpatient cardiology examination accomplished in 
August 1992, the veteran complained of chest pain on exertion 
as well as at rest, dyspnea (or shortness of breath) on 
exertion, and paroxysmal nocturnal dyspnea (or night-time 
shortness of breath) two to three times per week.  An EKG 
revealed a normal sinus rhythm.  The impression was dilated 
cardiomyopathy, idiopathic in origin because all of the 
veteran's laboratory studies were within normal limits.  

A summary of VA hospitalization from the VA Hospital in 
Altoona, PA, dated in June 1993 indicates that the veteran 
was admitted at that time for a chief complaint of mid-
sternal, dull, aching pain radiating down both arms, 
dizziness, and shortness of breath, although he denied having 
any diaphoresis (or perspiration).  Physical examination 
revealed that the veteran was not in any acute cardio-
respiratory distress, his heart sounds were normal, and he 
had a systolic murmur and a regular heart rate and rhythm.  
Chest x-rays did not show any acute infiltrate and the heart 
and the mediastinum were within normal limits.  EKG showed a 
normal sinus rhythm with occasional premature ventricular 
contractions (PVC's), but was otherwise within normal limits.  
Because the veteran's cardiac catheterization done in 1991 
had showed clean coronary arteries, the impression was that 
the veteran's chest pain was not due to his coronary arteries 
but was most likely musculoskeletal in nature.  On follow-up 
VA outpatient examination accomplished in June 1993, the 
veteran complained of increased cardiac irregularity and a 
pounding feeling in his chest on awakening.  The veteran 
provided a medical history that included having a high fever 
while serving in Vietnam, and the veteran asked the examiner 
whether this fever had affected his heart.  Cardiac 
examination of the veteran revealed no murmurs or gallop.  
The impression included congestive cardiomyopathy.  On 
follow-up outpatient examination accomplished in August 1993, 
the veteran complained of bi-ventricular failure.  The 
examiner noted the veteran's medical history of 
cardiomyopathy of unknown etiology and his recent VA 
hospitalization for complaints of atypical chest pain.  EKG 
showed normal sinus rhythm.  The assessment was 
cardiomyopathy of unknown etiology.  Chest x-rays obtained in 
April 1997 showed, in pertinent part, that the veteran's 
heart vessel was within average limits for size and 
configuration.  The radiologist's impression included, in 
pertinent part, a heart of average size and shape.  

On VA outpatient cardiology examination accomplished in 
December 1999, the veteran complained of dyspnea on exertion 
and intermittent chest pain discomfort.  The veteran stated 
that these symptoms had been relatively stable for a number 
of years and denied any increase in the frequency of his 
chest pain and any worsening of his dyspnea or functional 
tolerance.  The examiner noted that the veteran's medical 
history was somewhat sketchy due to the lack of records, 
although he noted that the veteran apparently had a history 
of dilated cardiomyopathy with an ejection fraction of about 
30 percent.  The veteran reported a medical history that 
included his earlier VA hospitalization, a previous 
echocardiogram that had revealed cardiomyopathy with an 
ejection fraction of 30 percent, and a cardiac 
catheterization which was reportedly normal.  The examiner 
noted that the veteran was a rather poor historian.  The 
veteran stated that he had been informed by a previous doctor 
that he probably had a viral myocarditis that had led to his 
cardiomyopathy.  Cardiac examination of the veteran revealed 
a regular heart rate, normal S1 and S2, and no S3 gallop.  
The assessment included a history of apparent dilated 
cardiomyopathy, presumably secondary to viral myocarditis, 
reportedly normal coronary arteries as per a catheterization 
done in 1991, and that the veteran was relatively stable.

In a letter from A.S., M.D. (hereinafter, "Dr. A.S."), 
dated in June 2002 and associated with the veteran's claims 
file, this VA examiner stated that the veteran had been under 
his care since September 2000.  It was noted that the veteran 
had non-ischemic cardiomyopathy, frequent premature 
ventricular contractions, ventricular tachycardia, and that 
he had received a defibrillator implant and later presented 
with repeated shocks from this defibrillator which were all 
appropriate and secondary to sustained ventricular 
tachycardia.  Dr. A.S. concluded that the veteran had 
cardiomyopathy of uncertain etiology that was not secondary 
to coronary artery disease based on a cardiac catheterization 
done at VAMC Oakland in July 2000, and that the veteran's 
cardiomyopathy might or might not be related to a viral 
infection in the past or to uncontrolled hypertension.

In a letter received at the RO in February 2003, the veteran 
stated that his heart condition had resulted from a high 
fever that he had experienced during service in 1967-1968.  
The veteran stated that his heart condition had worsened 
progressively since separation from service so that he was 
currently unable to walk or take care of his family.  The 
veteran also provided the RO with a copy of a VA outpatient 
cardiology examination report dated in January 2003 and a 
duplicate copy of a report from Lee Hospital dated in March 
1991.

On VA outpatient cardiology examination accomplished in 
January 2003, a copy of which was provided to the RO in 
February 2003 and which was reviewed by the RO in a March 
2003 supplemental statement of the case, the veteran reported 
no pertinent complaints.  He stated that he had been doing 
quite well and was not aware of any heart palpitations.  
Cardiac examination of the veteran revealed split S1 and no 
additional sound, murmur, gallop, or rub.  The examiner noted 
that the veteran was adamant that his cardiomyopathy was 
rooted in the febrile illness he had contracted during 
service and the veteran stated categorically that a cough 
noticed immediately after discharge from service was cardiac 
cough as related to him by one of his examiners at that time.  
The impression was non-ischemic cardiomyopathy.  Finally, the 
examiner noted that it was difficult to establish the origin 
of the veteran's cardiomyopathy.

In a statement received at the RO in May 2003, the veteran 
stated that he had be informed by his cardiologist in 1991 
that his severe cardiomyopathy was the result of a virus 
which he had contracted during service.  The veteran also 
stated that his present cardiologist had not provided a nexus 
opinion between cardiomyopathy to the in-service virus.  

Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran incurred a heart condition 
during service as a residual of a high fever contracted 
during service.  

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the preponderance of the evidence 
is against granting the veteran's claim of entitlement to 
service connection for a heart condition as a residual of a 
high fever.  Initially, the Board observes that the veteran 
was treated for a high fever during service and that this 
condition was acute, transitory, and resolved completely with 
in-service treatment.  Crucially, the veteran's heart had a 
regular sinus rhythm with no murmurs when examined on 
November 26, 1967 at the time of his elevated fever of 102.4 
degrees.  The veteran's heart was again normal on examination 
accomplished on November 29, 1967.  The veteran reported no 
heart problems at his separation physical examination, and 
none were noted by the examiner at that time.  It is 
significant that the veteran certified over his own signature 
at his separation physical examination that he was in 
"excellent" health.  Thus, the veteran's service medical 
records do not indicate that a heart condition was incurred 
as a residual of a high fever contracted during service.

A review of the medical evidence of record demonstrates that 
the veteran's currently diagnosed cardiomyopathy had its 
initial onset following service.  The veteran was first 
diagnosed with primary cardiomyopathy of uncertain etiology 
when hospitalized at Lee Hospital in March 1991.  None of the 
veteran's post-service VA treatment records for 
cardiomyopathy contain any incidental history, diagnosis, or 
treatment relating this condition to the high fever that he 
contracted in service.  Instead, the examiners who treated 
the veteran's cardiomyopathy following service indicated that 
this disease was of uncertain etiology.  Similarly, Dr. A.S., 
the veteran's VA cardiologist, noted in June 2002 that the 
veteran's cardiomyopathy was of uncertain etiology.  When Dr. 
A.S. examined the veteran again in January 2003 at his most 
recent VA examination, Dr. A.S. noted that it was difficult 
to establish the medical origins of the veteran's currently 
diagnosed cardiomyopathy.  

The Board also recognizes that the veteran has reported 
consistently that he incurred his currently diagnosed 
cardiomyopathy as a result of a high fever contracted during 
service.  In this regard, the Board notes that the veteran is 
competent to provide lay statements as to the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the veteran lacks such training and 
knowledge, he is not competent to render an opinion regarding 
the onset of his heart condition.

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for a heart condition as a residual of a high 
fever are lay statements alleging that this condition was 
incurred in service.  In this regard, the Board notes that, 
as a lay person without proper medical training and 
expertise, the veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu, supra, at 494-5.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that a heart 
condition was incurred in service as a residual of a high 
fever.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
heart condition as a residual of a high fever.  The evidence 
of record on this claim does not tend to offer a competent 
medical opinion as to when the veteran's currently diagnosed 
heart condition began.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  The appeal is denied.


ORDER

Entitlement to service connection for a heart condition as a 
residual of a high fever is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

